DETAILED ACTION
Drawings
The replacement drawings were received on 4/29/22, these drawings are objected to.   
Sheets 1-3 of the figures are objected to because the drawing sheets are numbered improperly. See 37 C.F.R. 1.84(t), which requires the sheets of drawings be numbered in consecutive Arabic numerals, starting with 1, within the sight as defined in paragraph (g) of this section. These numbers, if present, must be placed in the middle of the top of the sheet, but not in the margin. 
Figure 2A is objected to for containing extraneous matter (see annotations). 

    PNG
    media_image1.png
    627
    473
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 1-4, 6-7, 11, 13-14, and 18 is/are objected to because of the following informalities:  
All the claims are objected to for containing a series of footnotes, which is improper. Applicant can provide arguments for support for new claim limitations in the “arguments” section, but these should not be present in/with the claims as currently presented because it makes it unclear whether these footnotes are supposed to be part of the claims or not.
Claim 3: replace “first handle portions” in line 2 with ---first handle portion---.  
Appropriate correction is required.	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1: in the first amended clause, the language “wherein a gap between said finger engaging loops in said second closed operative orientation is smaller than a gap between portions of the first and the second handle portions between the finger engaging loops and the fulcrum”; this language is not present in applicant’s originally filed disclosure and it is not clear what “portions” of the “first and second handle portions” this is supposed to be referring to because the loops form part of these “handle portions”. This language is new matter. The second amended clause recites “said first handle portion comprises backstopping slants near each end thereof”; however, no such language is present in applicant’s originally filed disclosure, such that “backstopping slants” are not a feature that can now be claimed when they were never disclosed or described in the specification. The third amended clause recites “wherein said eyelash receiving trough extends on either side of said first handle portion”; however, the eyelash receiving trough extends between the sides of the first handle portion and does not extend on the side of the first handle portion, such that this is new matter because there is no support for this trough to extend on “either side” as claimed. The last amended clause recites “a first surface farthest from the finger engaging loops thereof and a second surface farthest from said finger engaging loops thereof are substantially wholly in a same plane”; however, there is no such written support for this language in applicant’s originally filed disclosure also making this new matter. Clarification or correction is requested.  
Claim 2: recites “wherein…an attractive force between said at least one first magnet and said at least one second magnet is insufficient to move said eyelash curler into said closed position” and applicant points to the figures to provide support for this language. There is no indication in applicant’s disclosure of the strength of the magnets or their ability to “not attract” when in an open state. Applicant cannot rely on figures for this limitation and there is no disclosure to support this limitation, such that this language is new matter. Clarification or correction is requested.   
Claim 4: has been amended to set forth “two parallel portions”; however, the disclosure does not state that these portions are parallel and applicant’s disclosure does not state that the drawings are to scale nor what the angle between these portions is so there is no support for the two to be exactly parallel. While applicant has support for “substantially parallel”, it is not clear that these portions are exactly parallel because there is no such language in the disclosure. This claim also requires “within a plane parallel to a bottommost side of the eyelash receiving trough, an obtuse bend within said first handle is substantially inline with said first obtuse angle in said second, closed operative position and is substantially inline with said second obtuse angle in said first open operative position”; however no such “inline” language is present in applicant’s originally filed disclosure, nor a relationship between this bend and a plane parallel to a bottom of the trough, rendering this new matter. 
Claim 6: the amendment to this claim recites “said first handle portion comprises backstopping slants near each end thereof”; however, no such language is present in applicant’s originally filed disclosure, such that “backstopping slants” are not a feature that can now be claimed when they were never disclosed or described in the specification.
Claim 7: the amendment to this claim recites and angle between handle portions being “substantially between 60 and 85 degrees”; however, there is no support in applicant’s disclosure for this angle and the drawings cannot be relied upon for exact angles because they are not disclosed to be to scale in any way. Therefore, this new angle limitation is new matter. The amendment to this claim also recites “wherein a gap between said finger engaging loops in said second closed operative orientation is smaller than a gap between portions of the first and the second handle portions between the finger engaging loops and the fulcrum”; this language is not present in applicant’s originally filed disclosure and it is not clear what “portions” of the “first and second handle portions” this is supposed to be referring to because the loops form part of these “handle portions”. This language is new matter.
Claim 11 recites “said third wire comprises two parallel portions”; however, while applicant’s disclosure provides support for “substantially parallel portions” it does not support exactly parallel. This claim also requires “within a plane parallel to a bottommost side of the eyelash receiving trough, an obtuse bend within said first handle is substantially inline with said first obtuse angle in said second, closed operative position and is substantially inline with said second obtuse angle in said first open operative position”; however no such “inline” language is present in applicant’s originally filed disclosure, nor a relationship between this bend and a plane parallel to a bottom of the trough, rendering this new matter. 
Claim 13: the amendment to this claim recites and angle between handle portions being “substantially between 60 and 85 degrees”; however, there is no support in applicant’s disclosure for this angle and the drawings cannot be relied upon for exact angles because they are not disclosed to be to scale in any way. Therefore, this new angle limitation is new matter. The amendment to this claim also recites “wherein a gap between said finger engaging loops in said second closed operative orientation is smaller than a gap between portions of the first and the second handle portions between the finger engaging loops and the fulcrum”; this language is not present in applicant’s originally filed disclosure and it is not clear what “portions” of the “first and second handle portions” this is supposed to be referring to because the loops form part of these “handle portions”. This language is new matter. The amendment also recites “wherein said eyelash receiving trough extends on either side of said first handle portion”; however, the eyelash receiving trough extends between the sides of the first handle portion and does not extend on the side of the first handle portion, such that this is new matter because there is no support for this trough to extend on “either side” as claimed. The last amended clause recites “a first surface farthest from the finger engaging loops thereof and a second surface farthest from said finger engaging loops thereof are substantially wholly in a same plane”; however, there is no such written support for this language in applicant’s originally filed disclosure also making this new matter.
Claim 18: the amendment to this claim recites “said first handle portion comprises backstopping slants near each end thereof”; however, no such language is present in applicant’s originally filed disclosure, such that “backstopping slants” are not a feature that can now be claimed when they were never disclosed or described in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: in the first amended clause, the language “wherein a gap between said finger engaging loops in said second closed operative orientation is smaller than a gap between portions of the first and the second handle portions between the finger engaging loops and the fulcrum”; it is not clear what “portions” of the “first and second handle portions” this is supposed to be referring to because the loops form part of these “handle portions” and there is no such gap described in the disclosure making it unclear what exactly is being claimed. The second amended clause recites “said first handle portion comprises backstopping slants near each end thereof”; however, because this language lacks antecedent basis in the originally filed disclosure, it is impossible to determine what constitutes these “slants”. The last amended clause recites “a first surface farthest from the finger engaging loops thereof and a second surface farthest from said finger engaging loops thereof are substantially wholly in a same plane”; however, as best understood there is no indication in the disclosure of what surface(s) this is referring to and as best understood “farthest” would mean there is only one and not two, making it unclear what exactly applicant is trying to claim. Clarification or correction is requested.  
Claim 3: recites “wherein said second handle portion includes a rounded curve between the finger engaging loop and the fulcrum”; however, this language is confusing because as best understood this “rounded” curve forms the finger loop making unclear what exactly is being claimed because the claim language appears to be asserting these are different. Clarification or correction is requested.  
Claim 4: has been amended to set forth “two parallel portions” and then goes on to recites a first parallel portion…a second parallel portion” making it unclear if applicant is claiming four parallel portions or two; are the first and second parallel portions the “two parallel portions” or are they different? For examination purposes, the claim will be treated as being the same. This claim also recites “within a plane parallel to a bottommost side of the eyelash receiving trough, an obtuse bend within said first handle is substantially inline with said first obtuse angle in said second, closed operative position and is substantially inline with said second obtuse angle in said first open operative position”; however, no such “inline” language is present in applicant’s originally filed disclosure, making it unclear what “substantially inline” is supposed to mean in this context. The seventh amended clause to this claim recites “wherein said parallel portions are connected at an end of each of said first straight segments thereof opposite said first obtuse angles thereof to a lower portion”, but a lowermost portion of what? It is unclear what this is attempting to claim. Clarification or correction is requested.  
Claim 6: the amendment to this claim recites “said first handle portion comprises backstopping slants near each end thereof”; however, no such language is present in applicant’s originally filed disclosure, making it unclear what feature exactly is being referenced with this language. Clarification or correction is requested.  
Claim 7: the amendment to this claim recites “a portion of second handle portions” making it unclear what “portions” are being claimed and how many “second handle portions” are being claimed. This claim amendment also recites “wherein a gap between said finger engaging loops in said second closed operative orientation is smaller than a gap between portions of the first and the second handle portions between the finger engaging loops and the fulcrum”; it is not clear what “portions” of the “first and second handle portions” this is supposed to be referring to because the loops form part of these “handle portions” and the disclosure does not specify what “gap” this is referencing making it unclear what is being claimed. Clarification or correction is requested.  
Claim 11 recites “said third wire comprises two parallel portions”; however, while applicant’s disclosure provides support for “substantially parallel portions” it does not support exactly parallel. This claim also requires “within a plane parallel to a bottommost side of the eyelash receiving trough, an obtuse bend within said first handle is substantially inline with said first obtuse angle in said second, closed operative position and is substantially inline with said second obtuse angle in said first open operative position”; however no such “inline” language is present in applicant’s originally filed disclosure, nor a relationship between this bend and a plane parallel to a bottom of the trough, making it unclear what exactly is being claimed because what does “inline” mean in this context. Clarification or correction is requested.   
Claim 13: the amendment to this claim recites “said fulcrum”, “said first handle portion”, “second handle portions”, “said finger engaging loops” all without antecedent basis and without tying any of this structure back to any of the previously recited structure of the device. This claims recites “wherein a gap between said finger engaging loops in said second closed operative orientation is smaller than a gap between portions of the first and the second handle portions between the finger engaging loops and the fulcrum”; this language is not present in applicant’s originally filed disclosure and it is not clear what “portions” of the “first and second handle portions” this is supposed to be referring to because the loops form part of these “handle portions”. It is unclear what “gap” is being claimed. Clarification or correction is requested.  
Claim 15: recites “further comprising a first handle portion and a second handle portion rotatably relative to each other about a fulcrum”; however, these are already recited in claim 13 without antecedent basis making it unclear how many handle portions and fulcrums are being claimed. clarification or correction is requested.  
Claim 18: the amendment to this claim recites “said first handle portion comprises backstopping slants near each end thereof”; however, no such language is present in applicant’s originally filed disclosure, such that it is unclear what structure this is referring to. Clarification or correction is requested.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 13, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (KR 20-0310090) in view of Chou (GB 2231792).
Claim 1: Kwon discloses an eyelash curler comprising: first and second handle portions (110 & 120) pivotable relative to each other about a fulcrum (see hinge pin in Fig 1) each including a finger engaging loop (see annotations); an eyelash curling press assembly (114) fixedly attached to an end of the first handle portion (see annotations) and including an eyelash pressing surface (bottom of 114); an eyelash curling base assembly (126) slidable along the first handle portion (along 112 via 123), the eyelash curling base assembly including an eyelash receiving trough (126) sized and configured to receive and to engage said eyelash pressing surface (see Fig 4); the eyelash curler has an open operative orientation (see Fig 1) in which the finger engaging loops are disposed a first distance from each other and a gap is formed between the eyelash receiving trough and the eyelash pressing surface (see Fig 1) and a second closed operative orientation (see Fig 4) in which the finger engaging loops are disposed a second distance from each other that is smaller than the first distance and an exterior surface of the eyelash pressing member engaging a surface of the eyelash receiving trough (see Fig 4) and the eyelash pressing member/assembly and eyelash receiving trough are curved (see Fig 1) so as to engage an entirety of a user’s eyelid; wherein a gap between the finger engaging loops in the second closed position would be some distance that is perceptible because that is how these things work and a gap between portions of the first and second handle portions between the finger engaging loops and fulcrum is imperceptible and therefore less than the gap between the loops in the closed position (see annotations). The first handle portion comprises backstopping slants (see annotations) near each end such that the slidable eyelash curling base assembly is prevented from sliding toward the finger engaging loops beyond the backstopping slants (see annotations). The eyelash receiving trough extends between both ends/sides of the first handle portion (see Fig 1) and a top surface of the eyelash receiving trough has a front and a back which both form surfaces “farthest” from the finger engaging loops and these surfaces are in the same plane (see Figs 1 & 4). 

    PNG
    media_image2.png
    516
    719
    media_image2.png
    Greyscale

Kwon discloses the invention essentially as claimed except for the eyelash pressing portion being a cylinder and the eyelash trough being a corresponding semi-circle shape. 
Chou, however, discloses an eyelash curler with an eyelash pressing portion (23) in the form of a cylinder that corresponds with a semi-circular shaped trough (3, see Figs 1 & 5) and a cylinder pressing member is known to form a rounder curl than other shapes. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the eyelash curler of Kwon by providing the eyelash pressing member to be cylindrical and the trough to be correspondingly semi-circle shaped in view of Chou since Chou discloses a cylindrical pressing member and corresponding semi-circular trough is a known shape for use in eyelash curlers and since it is common sense that a cylindrical pressing member with semi-circle trough would result in a rounder curl with a constant radius, which is a known desirable curl shape. 
Claim 3: modified Kwon discloses the invention of claim 1 and Kwon further discloses the first handle portion including a first bent wire (see annotations) and the second handle portion comprises a second bent wire (see annotations) with the second handle portion including a rounded curve between the second finger engaging loop and the fulcrum (see annotations). 
Claim 4: modified Kwon discloses the invention of claim 3 and Kwon further discloses the second bent wire having a bore formed therein (see annotations) and the second handle portion further including a third bent wire (see annotations) extending from and through the bore (see annotations), the third bent wire being rotatable relative to the second bent wire and being fixedly attached to the eyelash curling base assembly (see annotations). The third wire comprises two parallel portions (124) on both sides of the bore (see Fig 1); each parallel portion including a first straight segment (see annotations) which has a first obtuse bend (see annotations) into a second straight segment (see annotations) which at an opposite end from the first obtuse bend has a second obtuse bend (see annotations) to a third straight segment (see annotations) and wherein the first and third straight segments are substantially parallel (see Fig 1 & annotations) and an angle of the first obtuse bend is illustrated to be approximately or substantially equal to the angle of the second obtuse bend (see Fig 1 & annotations). The first and third straight segments of the first parallel portion are substantially parallel to the first and third straight segments of the second parallel portion (124, see Fig 1 & annotations). The second straight segments each extend outwardly from their respective first straight segments to their respective third straight segments (see annotations) and the first straight segments are attached to a lowermost portion (see annotations) that extends through the bore (see annotations). Every part of the second handle portion between the fulcrum and the bore is substantially uniform in size, shape and thickness (see Fig 1 & annotations). As best understood, within a plane parallel to a bottom side of the eyelash receiving trough an obtuse bend that forms the backstopping slant is substantially “in line” with the first obtuse angle in the second closed operative position and is inline with the second obtuse angle in the first open position since applicant does not define or explain what this means, nor does applicant disclose this anywhere in the original specification. 
Claim 5: modified Kwon discloses the invention of claim 3 and Kwon further discloses the second bent wire to extend between two portions of the first bent wire at the fulcrum (see Fig 1 & annotations). 
Claims 13 and 15: Kwon discloses an eyelash curler comprising: first and second handle portions (110 & 120) pivotable relative to each other about a fulcrum (see hinge pin in Fig 1) each including a finger engaging loop (see annotations); an eyelash curling press assembly (114) fixedly attached to an end of the first handle portion (see annotations) and including an eyelash pressing surface (bottom of 114); an eyelash curling base assembly (126) slidable along the first handle portion (along 112 via 123), the eyelash curling base assembly including an eyelash receiving trough (126) sized and configured to receive and to engage said eyelash pressing surface (see Fig 4); the eyelash curler has an open operative orientation (see Fig 1) in which the finger engaging loops are disposed a first distance from each other and a gap is formed between the eyelash receiving trough and the eyelash pressing surface (see Fig 1) and a second closed operative orientation (see Fig 4) in which the finger engaging loops are disposed a second distance from each other that is smaller than the first distance and an exterior surface of the eyelash pressing member engaging a surface of the eyelash receiving trough (see Fig 4) and the eyelash pressing member/assembly and eyelash receiving trough are curved (see Fig 1) so as to engage an entirety of a user’s eyelid; wherein a gap between the finger engaging loops in the second closed position would be some distance that is perceptible because that is how these things work and a gap between portions of the first and second handle portions between the finger engaging loops and fulcrum is imperceptible and therefore less than the gap between the loops in the closed position (see annotations). An angle between a central portion of the first and second handle portion connected to the fulcrum in the open operative orientation is about 90 degrees, which constitutes “substantially 85 degrees”. The eyelash receiving trough extends between both ends/sides of the first handle portion (see Fig 1) and a top surface of the eyelash receiving trough has a front and a back which both form surfaces “farthest” from the finger engaging loops and these surfaces are in the same plane (see Figs 1 & 4). 

    PNG
    media_image2.png
    516
    719
    media_image2.png
    Greyscale

Kwon discloses the invention essentially as claimed except for the eyelash pressing portion being a cylinder and the eyelash trough being a corresponding semi-circle shape. 
Chou, however, discloses an eyelash curler with an eyelash pressing portion (23) in the form of a cylinder that corresponds with a semi-circular shaped trough (3, see Figs 1 & 5) and a cylinder pressing member is known to form a rounder curl than other shapes. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the eyelash curler of Kwon by providing the eyelash pressing member to be cylindrical and the trough to be correspondingly semi-circle shaped in view of Chou since Chou discloses a cylindrical pressing member and corresponding semi-circular trough is a known shape for use in eyelash curlers and since it is common sense that a cylindrical pressing member with semi-circle trough would result in a rounder curl with a constant radius, which is a known desirable curl shape. 
Claim 16: modified Kwon discloses the invention of claim 13 and Kwon further discloses the relative movement between the eyelash curling base and the eyelash curling press/cylinder to be a linear movement because that is how this hinge mechanism is known to work (see Fig 1 & annotations). 
Claim 17: modified Kwon discloses the invention of claim 15 and Kwon further discloses the first handle portion including a first bent wire (see annotations) and the second handle portion comprises a second bent wire (see annotations) with the second handle portion including a rounded curve between the second finger engaging loop and the fulcrum (see annotations).
Claim 18: modified Kwon discloses the invention of claim 17 and Kwon further discloses the eyelash curling base to be slidable along the first bent wire and attached to the second bent wire (see Fig 1 & annotations) with the eyelash curling press fixed to the first bent wire and the first and second handle portions each comprises backstopping slants near each end preventing the eyelash curling base assembly from sliding toward the finger engaging loops beyond the backstopping slants (see annotations). 
Claims 2 and 14, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (KR 20-0310090) in view of Chou (GB 2231792) as applied to claims 1 and 13 above and further in view of Gülner (DE 10307090).
Claims 2 and 14: Modified Kwon discloses the invention essentially as claimed except for the eyelash pressing cylinder including at least one first magnet and the eyelash receiving trough including at least one second magnet such that the two magnets attract each other in the closed operative orientation.
Gülner, however, discloses providing hair curlers as hair pressing cylinders (1) that mate with a corresponding hair curling base trough (2, see Fig 1) with both the cylinder and the trough including magnetic materials [0023 & 0005] that mate together when the curler is placed on hair in order to provide a gentle fixing/clamping of the hair to be curled [0010] with minimal effort [0011]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the eyelash hair curler of modified Kwon by providing the pressing cylinder and its corresponding trough with magnets in view of Gülner in order to allow for gentle but firm fixing/clamping of the eyelash hairs with minimal effort and thereby more consistent sized curls. 
Claims 6-12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (KR 20-0310090) in view of Chou (GB 2231792) and Gülner (DE 10307090).
Claims 6 and 8-10: Kwon discloses an eyelash curler comprising: first and second handle portions (110 & 120) pivotable relative to each other about a fulcrum (see hinge pin in Fig 1) each including a finger engaging loop (see annotations); an eyelash curling press assembly (114) fixedly attached to an end of the first handle portion (see annotations) and including an eyelash pressing surface (bottom of 114); an eyelash curling base assembly (126) slidable along the first handle portion (along 112 via 123), the eyelash curling base assembly including an eyelash receiving trough (126) sized and configured to receive and to engage said eyelash pressing surface (see Fig 4); the eyelash curler has an open operative orientation (see Fig 1) in which the finger engaging loops are disposed a first distance from each other and a gap is formed between the eyelash receiving trough and the eyelash pressing surface (see Fig 1) and a second closed operative orientation (see Fig 4) in which the finger engaging loops are disposed a second distance from each other that is smaller than the first distance and an exterior surface of the eyelash pressing member engaging a surface of the eyelash receiving trough (see Fig 4) and the eyelash pressing member/assembly and eyelash receiving trough are curved (see Fig 1) so as to engage an entirety of a user’s eyelid; wherein a gap between the finger engaging loops in the second closed position would be some distance that is perceptible because that is how these things work and a gap between portions of the first and second handle portions between the finger engaging loops and fulcrum is imperceptible and therefore less than the gap between the loops in the closed position (see annotations). The first handle portion comprises backstopping slants (see annotations) near each end such that the slidable eyelash curling base assembly is prevented from sliding toward the finger engaging loops beyond the backstopping slants (see annotations). An angle between a central portion of the first and second handle portion connected to the fulcrum in the open operative orientation is about 90 degrees, which constitutes “substantially 85 degrees”. The eyelash receiving trough extends between both ends/sides of the first handle portion (see Fig 1) and a top surface of the eyelash receiving trough has a front and a back which both form surfaces “farthest” from the finger engaging loops and these surfaces are in the same plane (see Figs 1 & 4). The first handle portion comprises a first bent wire and the second handle portion comprises a second bent wire (see annotations). 

    PNG
    media_image2.png
    516
    719
    media_image2.png
    Greyscale

Kwon discloses the invention essentially as claimed except for the eyelash pressing portion being a cylinder and the eyelash trough being a corresponding semi-circle shape and a magnet in the eyelash curling press and the eyelash curling base assembly that has an attractive force without forcing the curling permanently into the closed operative position. 
Chou, however, discloses an eyelash curler with an eyelash pressing portion (23) in the form of a cylinder that corresponds with a semi-circular shaped trough (3, see Figs 1 & 5) and a cylinder pressing member is known to form a rounder curl than other shapes. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the eyelash curler of Kwon by providing the eyelash pressing member to be cylindrical and the trough to be correspondingly semi-circle shaped in view of Chou since Chou discloses a cylindrical pressing member and corresponding semi-circular trough is a known shape for use in eyelash curlers and since it is common sense that a cylindrical pressing member with semi-circle trough would result in a rounder curl with a constant radius, which is a known desirable curl shape. 
Modified Kwon discloses the invention essentially as claimed except for the eyelash pressing cylinder including at least one first magnet and the eyelash receiving trough including at least one second magnet such that the two magnets attract each other in the closed operative orientation, but that has an attractive force without forcing the curling permanently into the closed operative position at all times.
Gülner, however, discloses providing hair curlers as hair pressing cylinders (1) that mate with a corresponding hair curling base trough (2, see Fig 1) with both the cylinder and the trough including magnetic materials [0023 & 0005] that mate together when the curler is placed on hair in order to provide a gentle fixing/clamping of the hair to be curled [0010] with minimal effort [0011] and since the curler has an open and a closed configuration, the magnets are interpreted to “have an attractive force insufficient to move the curler into the closed position automatically” (note applicant has no support for this language in the disclosure either so the modification would teach the limitation in as much as applicant does). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the eyelash hair curler of modified Kwon by providing the pressing cylinder and its corresponding trough with magnets in view of Gülner in order to allow for gentle but firm fixing/clamping of the eyelash hairs with minimal effort and thereby more consistent sized curls. 
Claim 7: Modified Kwon discloses the invention of claim 6 and Kwon discloses the two operative orientations and the proposed modification is to provide the trough and the press cylinder each with magnets that attract each other in view of Gülner which would result in the first and second magnetic materials attracting each other in the closed orientation as claimed and an angle between a portion of the first handle portion connected to the fulcrum and a portion of the second handle portion connected to the fulcrum in the first open position to be about 90 degrees (see Fig 1 & annotations), which constitutes “substantially 85 degrees”. 
Claim 11: modified Kwon discloses the invention of claim 10 and Kwon further discloses the second bent wire having a bore formed therein (see annotations) and the second handle portion further including a third bent wire (see annotations) extending from and through the bore (see annotations), the third bent wire being rotatable relative to the second bent wire and being fixedly attached to the eyelash curling base assembly (see annotations). The third wire comprises two parallel portions (124) on both sides of the bore (see Fig 1); each parallel portion including a first straight segment (see annotations) which has a first obtuse bend (see annotations) into a second straight segment (see annotations) which at an opposite end from the first obtuse bend has a second obtuse bend (see annotations) to a third straight segment (see annotations) and wherein the first and third straight segments are substantially parallel (see Fig 1 & annotations) and an angle of the first obtuse bend is illustrated to be approximately or substantially equal to the angle of the second obtuse bend (see Fig 1 & annotations). The first and third straight segments of the first parallel portion are substantially parallel to the first and third straight segments of the second parallel portion (124, see Fig 1 & annotations). The second straight segments each extend outwardly from their respective first straight segments to their respective third straight segments (see annotations) and the first straight segments are attached to a lowermost portion (see annotations) that extends through the bore (see annotations). Every part of the second handle portion between the fulcrum and the bore is substantially uniform in size, shape and thickness (see Fig 1 & annotations). As best understood, within a plane parallel to a bottom side of the eyelash receiving trough an obtuse bend that forms the backstopping slant is substantially “in line” with the first obtuse angle in the second closed operative position and is inline with the second obtuse angle in the first open position since applicant does not define or explain what this means, nor does applicant disclose this anywhere in the original specification.
Claim 12: modified Kwon discloses the invention of claim 10 and Kwon further discloses the second bent wire to extend between two portions of the first bent wire at the fulcrum (see Fig 1 & annotations).
Response to Arguments
Applicant’s arguments filed 4/29/22 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772